MEMORANDUM **
Fletcher Foxworth appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. Foxworth challenges his California convictions for bank robbery and false imprisonment. We have jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s dismissal of a habeas petition, see Lopez v. Thompson, 202 F.3d 1110, 1116 (9th Cir.2000) (en banc), and we affirm.
Foxworth contends that his right to due process was violated by the trial court’s admission of his three prior bank robbery convictions for impeachment purposes. We disagree.
The trial court properly admitted Fox-worth’s prior convictions for impeachment purposes, because Foxworth put his credibility at issue by testifying that he did not commit the robbery. See United States v. Perkins, 937 F.2d 1397, 1406 (9th Cir.1991).
Moreover, by preemptively introducing the prior convictions during his direct testimony, Foxworth waived any subsequent constitutional challenge to their admission. See United States v. Williams, 939 F.2d 721, 723-24 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.